Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  137451 (91)(92)                                                                                     Alton Thomas Davis,
                                                                                                                         Justices




  MICHIGAN EDUCATION ASSOCIATION,
           Plaintiff-Appellant,
                                                                    SC: 137451
  v                                                                 COA: 280792
                                                                    Ingham CC: 06-001537-AA
  SECRETARY OF STATE,
             Defendant-Appellee.
  ______________________________________


         On order of the Chief Justice, motions by the Mackinac Center for Public Policy
  and the Michigan Sate AFL-CIO and others for leave to file briefs amicus curiae in this
  case are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2010                    _________________________________________
                                                                               Clerk